MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             May 27 2020, 10:26 am
court except for the purpose of establishing
the defense of res judicata, collateral                                    CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Nicole A. Zelin                                          Monika Prekopa Talbot
Pritzke & Davis, LLP                                     Deputy Attorney General
Greenfield, Indiana                                      Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                             May 27, 2020
Parent-Child Relationship of:                            Court of Appeals Case No.
D.S.D. (Minor Child) and M.D.                            19A-JT-1578
(Mother)                                                 Appeal from the
M.D. (Mother),                                           Hancock Circuit Court
                                                         The Honorable
Appellant-Respondent,
                                                         Cody B. Coombs,
        v.                                               Court Commissioner
                                                         The Honorable
                                                         R. Scott Sirk, Judge
Indiana Department of Child
Services,                                                Trial Court Cause No.
                                                         30C01-1901-JT-16
Appellee-Petitioner



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1578 | May 27, 2020                   Page 1 of 12
                                                Case Summary
[1]   M.D. (“Mother”) appeals the termination of her parental rights to D.S.D.

      (“Child”). We affirm.



                                Facts and Procedural History
[2]   Mother and D.D. (“Father”) are the biological parents of Child, who was born

      in 2002.1 On June 19, 2017, the Department of Child Services (DCS) received a

      report alleging that Child was being neglected by Mother and that Mother was

      suffering from an “unidentified mental disorder.” Ex. 4. Later that day, Family

      Case Manager (FCM) John West went to Mother’s apartment to interview her

      and Child. FCM West had also requested the assistance of law enforcement.

      Officers arrived at Mother’s apartment before FCM West and saw that there

      were “two large butcher knives in the couch.” Id. Mother “started toward[] the

      knives and was told to stop.” Id. When she did not stop, law-enforcement

      officers “ended up cuffing her.” Id. Officers detained Mother due to her “erratic

      behavior and mental instability” and took her to IU Health Methodist Hospital

      for a mental evaluation. Id. At the time, Father was incarcerated, and with no

      parent or other relatives to take care of her, Child was removed from Mother’s

      care and detained by DCS. Child was fourteen years old at the time of removal.

      When FCM West spoke to Mother, she said that her ex-husband (Father) and




      1
          Father signed a consent to Child’s adoption and does not participate in this appeal. See Tr. Vol. II pp. 6, 80.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1578 | May 27, 2020                          Page 2 of 12
      his friends “were out to get her.” Id. She claimed that Father “had connections

      to the FBI, DCS, EMS, and several other agencies.” Id. She also said that “she

      has had many break-ins to her apartment and they have taken all kinds of

      stuff.” Id.


[3]   Two days later, DCS filed a petition alleging that Child was a Child in Need of

      Services (CHINS). That day, an initial hearing on the CHINS petition was

      held, and Mother denied the allegations. She requested the assistance of

      counsel, and the trial court appointed an attorney to represent her. The trial

      court also appointed a Court Appointed Special Advocate (CASA) to represent

      Child and ordered that Child continue to be detained. A fact-finding hearing on

      the CHINS petition was set for August 2017.


[4]   On August 7, the trial court held the CHINS fact-finding hearing and

      adjudicated Child a CHINS. In September, following a dispositional hearing,

      the trial court ordered Mother to participate in services, including completing a

      parenting assessment and psychological evaluation and following all

      recommendations from the service providers, home-based case management,

      and supervised visitation. See Appellant’s App. Vol. II p. 32. Mother was also

      ordered to execute any necessary releases of information for DCS to monitor

      her progress with service providers.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1578 | May 27, 2020   Page 3 of 12
[5]   That same month, Mother was arrested and charged with Class A

      misdemeanor criminal trespass in Hancock County.2 She was also arrested on

      a warrant out of Marion County for failing to appear for a hearing in a criminal

      case against her.3 While Mother was in custody, FCM West “helped facilitate

      Mother being transported from Marion County Jail to Dr. McIntire so she

      could facilitate [a] psychological evaluation.” Tr. Vol. II p. 92. Dr. McIntire

      evaluated Mother and diagnosed her with delusional disorder with a subtype

      that is “primarily persecutory.” Id. at 25. Dr. McIntire requested that Mother

      sign a release of information so that she could contact her providers, but

      Mother refused to do so. See Ex. 1. Mother also refused to identify her

      providers. After meeting Mother, Dr. McIntire submitted her report,

      recommending that Mother be treated with antipsychotic medication. See id.

      Dr. McIntire noted, however, that Mother does not believe that there is

      anything wrong with her and therefore was “not going to be amenable to

      taking” medication. Id. If her prediction proved correct and Mother refused

      medication, Dr. McIntire recommended that a guardianship be explored. If a

      guardianship was not feasible, then Dr. McIntire noted that Adult Protective

      Services may need to be involved. Following her evaluation with Dr. McIntire,

      Mother was returned to jail, where she remained until November 2017.




      2
          Mother’s Hancock County charge was later dismissed by the State.
      3
          Mother’s Marion County charges are still pending. A jury trial is currently scheduled for September 2, 2020.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1578 | May 27, 2020                       Page 4 of 12
[6]   For the next year, Mother was somewhat compliant with services. She attended

      supervised visitation with Child, but visits were often ended early because

      Mother would discuss the case in front of Child. This upset Child, who would

      respond by becoming “emotionally withdrawn” and then would “usually stop

      interacting.” Tr. Vol. II p. 57. Mother would also make “accusations of [Child]

      being brainwashed and manipulated.” Id. Eventually, visits moved from

      supervised visitation to therapeutic visits. During therapeutic visits, there were

      at least three service providers present to help redirect Mother. See id. at 69. The

      last visit Mother had with Child before the court suspended visitation was in

      July 2018.


[7]   In November 2018, visitation was scheduled to occur at a public library. Child

      arrived early and went looking for FCM West, who was one of the service

      providers that helped facilitate visitation. She didn’t find FCM West but ran

      into Mother. Child’s foster mom said Child then “came out screaming . . . my

      Mom’s after me.” Tr. Vol. II p. 78. Child got into her foster mom’s car and they

      drove away. By then, Mother had come running out of the library and chased

      the car down the road. See id. Later that month, the trial court suspended

      visitation and ordered that Mother was to have no contact with Child. See Exs.

      14, 16.


[8]   In January 2019, DCS filed a petition to terminate Mother’s parental rights to

      Child. A fact-finding hearing was held in April 2019. Dr. McIntire testified that

      she evaluated Mother in October 2017 and diagnosed her with delusional

      disorder with a primarily persecutory subtype. Dr. McIntire said that Mother’s

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1578 | May 27, 2020   Page 5 of 12
      ability to parent Child would be affected by her disorder if untreated.

      Specifically, Dr. McIntire said that “Mother would project her fears onto

      Child” and that sometimes children raised “by psychotic parents that are

      persecutory . . . adapt that.” Tr. Vol. II, p. 26. Dr. McIntire stated that “[t]here’s

      no other way to treat [Mother’s disorder] except for first and foremost with

      medication.” Id. at 27. Dr. McIntire explained that Mother would refuse

      medication “because that’s all part of the conspiracy” and that she “did give

      some contingencies for that in terms of guardianship.” Id. Home-based therapist

      James Polly testified that he had been working with Mother since February

      2018. Polly said that they met two to three times a week and that he worked

      with her until February 2019. Polly stated that he told Mother that “she needed

      to address the mental health concerns because . . . there’s doctors and other

      people that had indicated to DCS that she had them.” Id. at 33. Polly explained

      that Mother “did not believe that there was any need for any kind of evaluation

      or treatment regarding . . . any mental health issues at all. . . . She didn’t want

      to be forced to take meds that she didn’t feel like she needed.” Id. Polly said that

      Mother “felt like everything was being bugged,” and the only progress he made

      with her was that he built rapport with her. Id. at 34. Polly testified that, overall,

      his referral “was not a success.” Id. at 37.


[9]   Home-based therapist Michael Doty testified that Child has been his client

      since September 2017. When he first started working with Child, Doty said that

      she “was very closed off” and “unable to express herself emotionally.” Id. at 53.

      Doty stated that Child has been diagnosed with adjustment disorder with


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1578 | May 27, 2020   Page 6 of 12
       depressed mood. See id. Doty said that now, Child is “doing great,” “goal

       oriented,” and “involved in extracurricular activities.” Id. at 55. Doty also

       explained that Child said “until about age 9 . . . Mom babied her . . . but

       between the ages of 10 and 14 Mom became what [Child] described as really

       abusive.” Id. Doty said that Child told him that Mother would confine her to

       her room and that she “felt trapped in her own home.” Id. Doty testified that

       Child has told him that she does not see Mother as part of her future and “does

       not feel the relationship with her Mother is healthy as long as her Mother . . .

       remains untreated.” Id. at 56. Cathy Higgins, Mother’s mother, testified that

       Mother has been living with her since June 2017. Higgins said that Mother

       continues to exhibit “unstable behavior” and she would be concerned if DCS

       placed Child back with Mother. Id. at 61. Higgins stated that it is in Child’s best

       interests to terminate the relationship between Mother and Child. See id. at 63.


[10]   Keelie Howard, a community mental-health provider, testified that she

       conducted supervised visits between Mother and Child from July 2017 until

       July 2018. Howard said that after the first few visits, she “was already

       recommending therapeutic visitations as visits continuously had to end early,”

       and that “by the end of July,” Child “had voiced that she did not want visits.”

       Id. at 66. Howard stated there were several times that to get Mother to change

       her behavior, she “had to threaten to call the police.” Id. at 67. P.A., Child’s

       foster mother, testified that she intends on adopting Child and that Child is

       “very well bonded in [her] home.” Id. at 78. FCM West testified that he had

       “been managing the entire case . . . since [Child’s] removal.” Id. at 91. FCM

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1578 | May 27, 2020   Page 7 of 12
       West said that DCS provided services to Mother to help her address her mental-

       health concerns. FCM West further stated that he believed that he had “done

       absolutely everything that [he could] do in order to reunify Mother and Child.”

       Id. at 93. FCM West said that he believes it is in Child’s best interests for

       Mother’s parental rights to be terminated. Id. at 94. FCM West explained that

       Child “has written a letter to the Court . . . that says . . . she does not wish to

       have visits . . . unless Mother gets the mental health . . . help that she needs.”

       Id. at 93-94. FCM West testified that DCS’s plan is adoption. See id. at 94. After

       FCM West testified, the court continued the fact-finding hearing to May.


[11]   When the fact-finding hearing resumed, Mother testified that Child’s best

       interests “are actually served by being reunified with [her].” Id. at 109. Mother

       stated that she “never failed to feed [Child] or hit her or anything else.” Id. at

       118. Mother said that the entire notion of her having a mental-health problem

       “is ridiculous.” Id. at 183. At the end of the hearing, the attorney representing

       Child’s CASA stated that although the CASA could not attend the hearing, she

       submitted a report to the trial court stating that she believes it is in Child’s best

       interests for Mother’s parental rights to be terminated. Id. at 187; see also Ex. 18.

       In June 2019, the court issued its order terminating Mother’s parental rights.


[12]   Mother now appeals.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1578 | May 27, 2020   Page 8 of 12
                                  Discussion and Decision
[13]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. In re K.T.K., 989 N.E.2d 1225, 1229 (Ind.

       2013). Rather, we consider only the evidence and reasonable inferences that are

       most favorable to the judgment of the trial court. Id. When a trial court has

       entered findings of fact and conclusions of law, we will not set aside the trial

       court’s findings or judgment unless clearly erroneous. Id. To determine whether

       a judgment terminating parental rights is clearly erroneous, we review whether

       the evidence supports the trial court’s findings and whether the findings support

       the judgment. In re V.A., 51 N.E.3d 1140, 1143 (Ind. 2016).


[14]   A petition to terminate parental rights must allege, among other things:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1578 | May 27, 2020    Page 9 of 12
               (D) that there is a satisfactory plan for the care and treatment of
               the child.Stay


       Ind. Code § 31-35-2-4(b)(2). DCS must prove the alleged circumstances by clear

       and convincing evidence. In re K.T.K., 989 N.E.2d at 1231. If the court finds

       that the allegations in a petition are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).


[15]   Mother first challenges the trial court’s conclusion that there is a reasonable

       probability that the conditions resulting in Child’s removal will not be

       remedied. In determining whether such a reasonable probability exists, the trial

       court engages in a two-step analysis. First, the trial court must ascertain what

       conditions led to the child’s placement and retention in foster care. In re K.T.K.,

       989 N.E.2d at 1231. Second, the trial court determines whether there is a

       reasonable probability that those conditions will not be remedied. Id. “The trial

       court must consider a parent’s habitual pattern of conduct to determine whether

       there is a substantial probability of future neglect or deprivation.” Id.


[16]   Here, Mother fails to demonstrate that she is any closer to providing Child a

       safe, stable home than she was at the beginning of the CHINS case. The trial

       court found that “Mother has not addressed any of the mental health concerns

       and Mother continues to exhibit paranoid and/or delusional behavior.”

       Appellant’s App. Vol. II p. 42. The trial court concluded that despite being

       offered numerous services by DCS, Mother did not accept those services,

       “choosing instead to obsess over paranoid delusions.” Id. To the extent that

       Mother argues that DCS did not “obtain medication compliance through the
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1578 | May 27, 2020   Page 10 of 12
       appointment of a guardian or Adult Protective Services” and that therefore the

       trial court’s conclusion that there is a reasonable probability that the conditions

       resulting in Child’s removal will not be remedied is not supported by evidence,

       we find no merit to that argument. As the State points out, Mother does not cite

       any authority for the proposition that DCS is required to pursue guardianship

       or place a parent in Adult Protective Services as part of its reunification efforts.

       See Appellee’s Br. p. 20. As such, the trial court did not err when it concluded

       that there is a reasonable probability that the conditions resulting in Child’s

       removal and continued placement outside the home will not be remedied.4


[17]   Mother also challenges the trial court’s conclusion that termination is in Child’s

       best interests. To determine what is in the child’s best interests, the trial court

       must look to the totality of the evidence. In re A.D.S., 987 N.E.2d 1150, 1158

       (Ind. Ct. App. 2013), trans. denied. In doing so, the trial court must subordinate

       the interests of the parents to those of the child. Id. The trial court need not wait

       until the child is irreversibly harmed before terminating the parent-child

       relationship. Id. Moreover, we have previously held that the recommendation

       by both the case manager and child advocate to terminate parental rights, in

       addition to evidence that the conditions resulting in removal will not be




       4
         Because we affirm the trial court’s conclusion that there is a reasonable probability that the conditions that
       resulted in Child’s removal will not be remedied, we do not address its alternate conclusion that there is a
       reasonable probability that the continuation of the parent-child relationship poses a threat to the well-being of
       Child. See In re A.G., 45 N.E.3d 471, 478 (Ind. Ct. App. 2015) (Indiana Code section 31-35-2-4(b)(2) is written
       in the disjunctive and requires the trial court to find that only one of the two requirements of subsection (b)
       has been established by clear and convincing evidence), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1578 | May 27, 2020                       Page 11 of 12
       remedied, is sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. Id. at 1158-59.


[18]   Here, in addition to Mother’s mental-health issues that necessitated DCS

       involvement and her lack of progress since then, FCM West, Higgins, and

       Child’s CASA all testified that terminating Mother’s parental rights would serve

       the best interests of Child. See Tr. Vol. II pp. 63, 94; see also Ex. 16.

       Furthermore, Child’s foster mother, P.A., testified that Child is bonded to her

       foster family and that they plan to adopt her. See Tr. Vol. II p. 78; see also In re

       K.T.K., 989 N.E.2d at 1230 (finding that “children have an interest in

       terminating parental rights that prevent adoption and inhibit establishing

       secure, stable, long-term continuous relationships”). Therefore, the trial court

       did not err when it determined that termination is in Child’s best interests.


[19]   Affirmed.


       May, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1578 | May 27, 2020   Page 12 of 12